Citation Nr: 1223176	
Decision Date: 07/03/12    Archive Date: 07/13/12

DOCKET NO.  04-25 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to increases in the ratings assigned for residuals of a left first metatarsal fracture, currently assigned "staged" ratings of 0 percent prior to November 4, 2011, and 20 percent from that date to the present.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Schechner, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from September 1979 to September 1982.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a February 2003 rating decision by the Philadelphia, Pennsylvania RO.  The claims file is now under the jurisdiction of the Newark, New Jersey RO.  A Travel Board hearing was held before the undersigned in September 2007; a transcript of the hearing is included in the claims file.  The matters on appeal were previously before the Board in March 2008 and February 2011, when they were remanded for additional development.  An interim [March 2012] rating decision granted a 20 percent rating for residuals of fracture to the distal first metatarsal of the left foot, effective November 4, 2011. 


FINDINGS OF FACT

1.  The Veteran did not serve in combat; there is no credible corroborating evidence of his alleged noncombat/personal assault stressors.

2.  It is reasonably shown that throughout the appeal period the Veteran's residuals of a left first metatarsal fracture has been manifested by symptoms or impairment that may reasonably be characterized as moderately severe foot injury, or approximating such level of severity; symptoms/impairment characteristic of severe foot injury are not shown at any time.





CONCLUSIONS OF LAW

1.  Service connection for PTSD is not warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011). 

2.  A 20 percent rating is warranted for the Veteran's residuals of a left first metatarsal fracture throughout since April 26, 2002; a rating in excess of 20 percent is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1-4.7, 4.10, 4.21, 4.71a, Diagnostic Code (Code) 5284 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of the claims prior to the initial adjudication of his claims.  An October 2002 letter explained the evidence necessary to substantiate his claims, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  Letters issued in March 2004, May 2008, December 2008, and March 2011 provided the Veteran with additional information, including informing him of disability rating and effective date criteria.  

As the rating decision on appeal granted service connection and assigned a disability rating and effective date for residuals of a left first metatarsal fracture, statutory notice had served its purpose, and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  A May 2004 statement of the case (SOC) provided notice on the "downstream" issue of entitlement to an increased initial rating; while a March 2012 supplemental SOC (SSOC) readjudicated the matter after the appellant and his representative responded and further development was completed.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  The Veteran has had ample opportunity to respond/supplement the record.  He has not alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) ("where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues").  Significantly, during the September 2007 Travel Board hearing before the undersigned, the Veteran was advised of what he still needs to substantiate the claims; his testimony reflects that he is aware of what he still needs to substantiate his claims.

The Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  The RO arranged for VA examinations in November 2002, April 2003, August 2009, and November 2011, which will be discussed in greater detail below, though the Board finds these examinations to be adequate as they included both a review of the Veteran's history and a physical or mental status examination that included all necessary findings.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  The Veteran has not identified any evidence that remains outstanding.  VA's duty to assist is also met.  Accordingly, the Board will address the merits of the claims.
Legal Criteria, Factual Background, and Analysis

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board notes that it has reviewed all of the evidence in the Veteran's claims file and in Virtual VA (VA's electronic data storage system), with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decisions, there is no need to discuss in detail every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, regarding the claims.

Service connection for PTSD

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  

It is noteworthy that the March 2008 [unappealed] Board decision finally decided the matter of service connection for psychiatric disability other than PTSD, and that establishment of service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(e).  See also Cohen v. Brown, 10 Vet. App. 128 (1997).  

C.F.R. § 3.304(f) provides that, if a PTSD claim is based on in-service personal assault, evidence from sources other than service records may corroborate the veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.

Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes. 38 C.F.R. § 3.304(f)(3).

If the veteran did not engage in combat, or if there is a determination that the veteran engaged in combat but the claimed stressor is unrelated to such combat, there must be independent evidence to corroborate the veteran's statement as to the occurrence of the claimed stressor.  Doran v. Brown, 6 Vet. App. 283, 288-89 (1994).  The veteran's testimony, by itself, cannot, as a matter of law, establish the occurrence of a non-combat stressor.  Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Moreover, a medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors.  Cohen v. Brown, 10 Vet. App. 128, 142 (1997); Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996).  

"Just because a physician or other health professional accepted appellant's description of his Vietnam experiences as credible and diagnosed appellant as suffering from PTSD does not mean the [Board is] required to grant service connection for PTSD."  Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993) and Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).  

A revision of 38 C.F.R. § 3.304(f)(3)(effective July 13, 2010)(which would apply in the instant case, if pertinent, as an appeal in this matter was before the Board but not yet decided on July 13, 2010) does not, in fact, apply as the Veteran did not have wartime service, i.e., did not serve in combat, and the record does not show or suggest he had any exposure to terrorist activity (nor is such alleged).   

The Veteran's claim of service connection claim for PTSD is based on an allegation that such disability resulted from personal assaults in service.  He contends that, in approximately June 1981 at Fort Campbell, Kentucky, a sergeant from another company, Sgt. [redacted]ton (E5), whom he had considered a friend, grabbed him, threw him down, physically assaulted him, and molested him in the sergeant's room.  He contends that on a second occasion, the sergeant forced the Veteran to return to his room and again molested him.  He contends that on a third occasion, the sergeant drove him off post to a trailer park and raped him.

A March 2002 VA evaluation resulted in a diagnosis of schizoaffective disorder, depressed, and polysubstance dependence, in full remission; PTSD was not diagnosed.  On November 2002 VA psychiatric examination, the diagnosis was paranoid schizophrenia; PTSD was not diagnosed.

In July 2003, the Veteran submitted opinion letters from psychologist Dr. "S.", Ph.D.  In an October 2001 letter, Dr. S. discussed a psychodiagnostic examination of the Veteran, noting his "extremely lengthy" history of substance abuse, as well as his extensive involvement with the criminal justice system including a history of incarceration.  The Veteran reported extremely physically abusive behavior from his father, as well as extensive sexual abuse from a variety of individuals during his childhood and adolescence and during service.  Dr. S. noted that a consulting psychiatrist had diagnosed the Veteran with polysubstance dependence and impulse control disorder.  Dr. S. opined that, from a diagnostic perspective, the Veteran suffers from heroin dependence, polysubstance abuse, PTSD, an impulse control disorder, and elements of varied sexual disorders.  

In a February 2002 treatment letter, Dr. S. reported having provided the Veteran with ten sessions of individual psychotherapy, adding that the Veteran was no longer able to avail himself of therapeutic services "due to the current situation in his life".

The Veteran testified in a September 2007 Travel Board hearing that he could still hear his sergeant "hollering at him" all the time and could "see the sergeant right in front of" him.  

In its March 2008 remand, the Board noted that PTSD was diagnosed in October 2001 by a private psychologist who attributed the diagnosis, in part, to the Veteran's report of sexual abuse during service.  The Board remanded the claim in order for the RO to ask the Veteran to submit a detailed account of his alleged personal assault stressor event(s) in service and a completed PTSD questionnaire, and to advise him of the various ways to corroborate a personal assault PTSD claim.  If any stressor were to be deemed corroborated by the RO, then the Veteran was to be afforded a VA psychiatric examination to determine whether he has PTSD related to such confirmed stressor.

The Veteran submitted a statement describing the alleged assault cited above.  He also submitted a January 2009 statement from his mother, who stated that the Veteran had called her "in the early 80's" to report that a sergeant had molested him.  The Veteran's mother stated that she told him to report the event but he was afraid and said he would be kicked out of the Army if he told.  She stated that he contacted her shortly thereafter to report another incident of being molested by the same man.  She stated that she tried to get the Veteran to go to the pastor for help yet he seemed "even more frightened" and did not go.  She stated that she received one more call from her son, reporting that he had been raped.  The Veteran's mother stated that he started getting into trouble in the Army and that he started being depressed and using alcohol and drugs after being discharged from service.  She noted that he has been hospitalized many times for suicide and depression.

On August 2009 VA psychiatric examination, the Veteran reported that he was assaulted on four occasions, sexually and physically, as well as threatened, by a sergeant at Fort Campbell, Kentucky.  He reported that he told his mother about the alleged assaults but "was unable to tell anyone in the military because of how threatened he felt".  He reported that he began drinking while in service and ran away due to his problems.  He reported that his rank was suspended and that, after he returned after being AWOL, he was discharged with a rank of Spec-4.  The examiner noted that the Veteran had difficulty responding to questions, his thought process was extremely loose, and he had multiple memory difficulties that interfered with his ability to recall even what he had done the previous day.  He reported that he hears the sergeant talking to him every day, he sees the faces of people, and he sleeps approximately 2 to 3 hours per night due to having nightmares every night of his father, the military, and running.  He reported hearing voices that tell him things to do.  He also acknowledged frequent use of drugs, including using crack cocaine the previous day.  The August 2009 VA examiner summarized recent VA treatment records which showed the following:  In March 2009, the Veteran was diagnosed with polysubstance abuse (heroin, alcohol, cocaine), and substance-induced psychosis.  In April 2009, following treatment by the chief of specialty psychiatry at the Phoenix VA medical center, the diagnoses included polysubstance abuse (heroin, alcohol, cocaine); substance-induced psychosis, resolving, with cluster B traits.  In June and July 2009, the diagnoses included schizoaffective disorder, bipolar type; PTSD; polysubstance dependence (cocaine/heroin) in early remission.

Following a mental status examination, the VA examiner diagnosed polysubstance abuse and substance-induced psychotic disorder.  The examiner found that the Veteran did not meet the criteria for PTSD.  He was unable to indicate symptomatology and his psychotic difficulties interfered with his ability to adequately indicate symptomatology.

In a December 2009 addendum, the VA examiner stated that the Veteran's claims file was reviewed and showed a past history of periodic psychiatric care from 2002 to 2005 for difficulties relating to schizoaffective disorder and polysubstance use.  Therefore, the diagnoses were not changed.

On April 2010 VA psychiatric treatment, the Veteran was noted to be participating in addiction therapy.  He reported that he was "still hearing voices, constantly" and could not focus on his work, although after his medication dosage was increased he no longer heard the voices.  Following a mental status examination, the diagnoses included psychotic disorder, not otherwise specified; rule-out cocaine-induced psychosis (last used around 28 days earlier) vs. schizophrenia; neuroleptic induced akathisia; mood disorder, not otherwise specified; cocaine dependence; alcohol dependence; nicotine dependence; and heroin dependence in full sustained remission, as well as an Axis II diagnosis of antisocial personality disorder by history.  The diagnoses were the same on May 2010 and July 2010 VA psychiatric treatment.

On July 2010 VA mental health evaluation, the Veteran reported hearing the voice of a sergeant who sexually abused him when he was in the Army; he attributed his substance abuse problems to this trauma.  He reported that in 1981, a sergeant befriended him and threatened to get him kicked out of the Army if he did not allow the sergeant to rape him, twice.  The Veteran also reported that he was raped as a young boy (10 or 11 years old) by his oldest brother and was later raped by an aunt and uncle when he was 15 years old; he reported that there was a great deal of chaos and physical abuse in his home, stating that his father was an abusive alcoholic who often beat him.  He stated that he enlisted in the Army to get away from the abuse.  He reported having vivid memories of these events which caused him to withdraw and become angry and he would often have suicidal ideations in response to memories of his childhood abuse.  He reported first having audio hallucinations in his early 20s, and he had had ongoing hallucinations and began abusing alcohol, heroin, and cocaine since being in service.  Following a mental status examination, the diagnoses included depressive disorder (dysthymia), psychotic disorder (chronic schizophrenia, not otherwise specified), and addictive disorder (alcohol, cocaine, and opiate abuse).

Subsequent to an August 2010 letter from the RO requesting additional information about the alleged stressor, the Veteran submitted a statement similar to the previous stressor statement.  He contended that, in June 1981, a Sgt. [redacted] sexually assaulted him on one occasion in the sergeant's room and on a second occasion in the Veteran's own room, two weeks later.  He did not identify any unit to which [redacted] may have been attached, stating only that "Sgt. [redacted] ... was what he called himself" and that he only ever saw the man in civilian clothes.

On February 2011 remand, the Board noted that any contemporaneous evidence corroborative of the Veteran's stressor accounts would enhance the probative value of the statement from his mother, written at his behest over 25 years after the alleged incidents.  The Board also noted that the Veteran's service personnel records (SPRs) had not been sought, and such records would contain information regarding any AWOLs, reductions in rank, and behavior changes relating to such, which could corroborate his alleged stressor assaults.

On November 2011 VA psychiatric treatment, the Veteran did not appear to be depressed, he was not responding to internal stimuli, and he denied suicidal or homicidal ideations.  He denied the use of alcohol or any illicit drugs.  Following a mental status examination, the diagnoses included polysubstance dependence; mood disorder, not otherwise specified; psychosis, not otherwise specified; rule-out schizoaffective disorder, unspecified; and non-compliance with medication.  

The Veteran's service treatment records (STRs) and SPRs were obtained pursuant to the Board's February 2011 remand.  The STRs are silent for any complaints, findings, treatment, or diagnosis of any psychiatric disability, and for any signs of behavioral changes or requests for tests for sexually transmitted diseases.  On September 1982 service separation examination, psychiatric evaluation was normal; on a Report of Medical History completed in association with the September 1982 examination, the Veteran denied having any history of depression or excessive worry, frequent trouble sleeping, loss of memory or amnesia, or nervous trouble of any sort.  On a December 1982 examination for the purpose of entering the New Jersey Army National Guard, psychiatric evaluation was normal; on a Report of Medical History completed in association with the December 1982 examination, the Veteran denied having any history of depression or excessive worry, frequent trouble sleeping, loss of memory or amnesia, or nervous trouble of any sort.  

Regarding the Veteran's allegations that he went AWOL and subsequently had his rank reduced (as evidence of behavior changes following his alleged assaults) the Board notes that the Veteran exhibited such behavior prior to when the assaults allegedly occurred.   His SPRs show that in July 1980 (nearly one year before the alleged stressor incidents), at Camp Casey, Korea, he was cited for failure to go at the time prescribed to his appointed place of duty; the punishments under Article 15 included restriction to the limits of the Company Area for 7 days, extra duty for 7 days, and forfeiture of $50 for one month (suspension for 30 days).  In December 1981 (approximately six months after the alleged assaults), at Fort Campbell, Kentucky, he was again cited for failure to go at the time prescribed to his appointed place of duty; the punishments included reduction to the grade of E-3 (suspended for 3 months) and extra duty for 14 days.  However, a February 1982 supplementary action vacated the suspension of rank.  He received an honorable discharge from active duty in September 1982 at Fort Campbell, with the award of a Good Conduct Medal, at the pay grade of E-4 and the rank of Specialist 4.  

The Board notes that after separation from active duty service in September 1982, the Veteran enlisted to serve with the New Jersey Army National Guard.  One year later, in September 1983 [more than two years after the alleged June 1981 personal assaults], he was reduced in grade from Specialist Fourth Class (E-4) to Private Two (E-2), for reasons of "inefficiency".

To the extent that the alleged stressor events are capable of corroboration, none is corroborated; instead, they are shown to be complete fabrications.  The claims file contains an October 2011 memorandum noting a formal finding of a lack of information required to corroborate stressors associated with the Veteran's claim for service connection for PTSD based on personal trauma.  It was determined that the information required to corroborate the stressful events cited by the Veteran could not be verified by the U.S. Army and Joint Services Records Research Center (JSRRC) and/or was insufficient to allow for a meaningful search of the Marine Research Center and/or National Archives and Records Administration (NARA) records.  It was found that some stressors are clearly impossible to document and should not be referred to the JSRRC, NARA, or the Marine Corps.  Regarding the allegations made to examiners/treatment providers that he was assaulted in service, his service personnel records (which are now associated with the record) do not show any evidence to corroborate the alleged incidents.  There is no evidence such as records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; tests for sexually transmitted diseases; or statements from roommates, fellow service members, or clergy.  The Board again notes that the statement from the Veteran's mother was written at his behest more than 25 years after the alleged incident and there is no contemporaneous evidence to support this statement which is found lacking in credibility.  It is in the self-interest of the Veteran's mother to assist her son.  There is no evidence in the SPRs of behavior changes following the claimed assaults, such as request for a transfer to another military duty assignment; deterioration in work performance; substance abuse (during active duty service); episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  That an alleged traumatic event such as a personal/sexual assault in service had a profound effect on the Veteran, as claimed, is also belied by the fact that shortly after his discharge from active duty he sought enlistment in the National Guard (which would be inconsistent with any allegation that he displayed avoidance behavior).

In summary, the Veteran's stressor accounts of the type capable of corroboration are shown to be patently false.  In this regard, it is noteworthy - in addition to the foregoing - that the development for any corroborative evidence of the alleged in-service personal assaults was undertaken because the Veteran submitted the statement from his mother appearing to corroborate the events.  However, the Veteran's alleged accounts of assault by a Sgt. [redacted]ton are incapable of corroboration (because they are undocumented and because the Veteran has not presented any supporting evidence).  The service records clearly contradict the Veteran's contentions that the alleged incidents in June 1981 drove him to begin drinking while in service, run away and go AWOL due to assaults, and have his rank suspended.    

The Veteran's stressor accounts are self-serving, in part shown patently false, and are not credible.  Consequently, what is presented to the Board is a service connection for PTSD claim by a veteran who did not serve in combat, and who has not presented (or identified for VA to obtain) any credible supporting evidence corroborating a stressor event in service.  Under these circumstances even an unequivocal diagnosis of PTSD would not suffice to substantiate a claim of service connection for PTSD.  See 38 C.F.R. § 3.304(f).  Accordingly, the preponderance of the evidence is against this claim, and it must be denied.

Increased rating for residuals of a left first metatarsal fracture

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

With the initial rating assigned following a grant of service connection, separate (staged) ratings may be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt as to the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function, will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the veteran, as well as the entire history of the veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

The Veteran's residuals of a left first metatarsal fracture are rated under Code 5299-5284 (for other foot injuries).  Under that Code, a 10 percent rating is warranted for moderate foot injury, a 20 percent rating is warranted for moderately severe foot injury, and a 30 percent rating is warranted for severe foot injury.  38 C.F.R. § 4.71a.  If there is less than moderate foot injury, a 0 percent rating is to be assigned.  38 C.F.R. § 4.31. 

The Board notes that the Veteran has undergone several surgeries to the left foot for which he has been assigned temporary total evaluations for surgical convalescence: from June 22, 2005 to August 1, 2005, from March 30, 2007 to August 1, 2007, from October 10, 2008 to February 1, 2009, and from August 20, 2009 to October 1, 2009.  These time periods are not before the Board.

On November 2002 VA podiatry examination, the Veteran reported painful bunions with the left foot more painful than the right foot.  The pain was described as a throbbing when standing, walking, and at rest, with occasional sharp shooting pain radiating up to the knee.  He reported aching in his foot at the end of a work shift in general maintenance.  His shoe showed no abnormal wear.  He denied any use of a cane, crutch, brace, or injections.  He reported treating the condition by elevating the foot, soaking the foot, and wearing air soles, which did not help.

Upon physical examination, there was no edema of the foot or leg.  The dorsalis pedis pulse was +2/4 and the posterior tibial pulse was +1/4.  On the left foot, there was a bunion deformity with valgus deviation.  Dorsiflexion was to approximately 10 degrees, with moderate pain.  The examiner found this to be a hallux rigidus deformity.  There was moderate pain on palpation to the metatarsal head on the left side.  Submetatarsal 2 calluses were noted.  The second through fourth toes, due to the deviation of the hallux, showed a crowding, with the second toe starting to hammer.  The Veteran put most of his weight on the lateral aspect of the foot and no weight on the medial side, due to the pain underneath the bunion.  The left side, on stance, showed a varus deformity of 4 degrees.  He was unable to stand on his toes due to the pain and the limited motion at the first metatarsophalangeal joint (MTPJ).  The left foot was abducted greater than 20 degrees in the gait cycle, and the left foot remained in a supinated position during the gait cycle.  X-ray results revealed a significant decrease in the joint space at the first MTPJ, as well as a bunion deformity and a deviation of the hallux.  The diagnoses included hallux rigidus deformity, hallux abductovalgus deformity with underlapping of the great toe, and plantar calluses submetatarsal 2.

Based upon the results of this examination, the RO issued the February 2003 rating decision on appeal, granting service connection for residual fracture, distal first metatarsal left foot, rated 0 percent, effective April 26, 2002 (the date the service connection claim was received), based on findings of an absence of moderate symptoms associated with foot injury.

In his February 2003 notice of disagreement, the Veteran reported constant pain in his foot, whether he would stand, walk, or just elevate it, noting that "the pain in my foot wakes me when I sleep".

On April 2003 VA foot examination, the examiner noted that the findings of that examination were not related to a fracture of the distal first metatarsal of the left foot, rather that the chief complaint was the painful bunion deformity.  The examiner found that the Veteran's complaints were due to a painful bunion deformity and not a fracture of the left toe.

June 2003 X-ray results revealed hallux valgus deformity with degenerative change across the first MTPJ with joint space narrowing and sclerosis, and mild pes planus deformity.

September 2003 X-ray results revealed significant hallux valgus deformity of the first MTPJ, hammer toe deformity of the second digit, and pes planus.

January 2004 X-ray results revealed hallux valgus deformity with a mild degree of lateral subluxation of the first proximal phalanx with relation to the metatarsal head.  A periarticular erosion was identified about the lateral aspect of the first metatarsal head with overhang edges, which the radiologist noted may be seen with gouty arthritis.

In June 2005, the Veteran underwent an osteotomy of the proximal phalanx of the left hallux, and medial capsular placation.  He also had procedures to the 2nd and 3rd digits of the left foot: extensor digitorum brevis tenotomy, extensor digitorum longus Z-plasty and lengthening, dorsal capsulotomy of the MTPJ, and resection arthroplasty of the distal aspect of the proximal phalanx.

In March 2007, the Veteran underwent left foot first MTPJ fusion with two screw fixation and MTPJ release, 2 and 3.

In September 2007, the Veteran testified at a Travel Board hearing that he had recently (in March 2007) undergone a left foot fusion surgery, with another surgery pending.  He reported taking the pain medication Tramadol and wearing a compression stocking and orthopedic shoes to ease the left foot pain.  He reported having monthly medical checkups for the left foot injury.  

A December 2007 rating decision awarded the Veteran a temporary total evaluation effective June 22, 2005 based surgery requiring convalescence.  The 0 percent rating was assigned from August 1, 2005.  Another temporary total rating was assigned effective March 30, 2007 based on additional surgery requiring convalescence.  A 0 percent rating was assigned again from August 1, 2007.

In its March 2008 remand, the Board noted that the most recent supplemental statement of the case at that time, issued in July 2004, did not address evidence of the Veteran's left foot surgeries in June 2005 and March 2007, or the outpatient treatment records since July 2004.  Because initial AOJ consideration was not waived, the evidence needed to be reviewed by the RO before the Board could address the claim on the merits.  The Board also found that a new VA foot examination was needed to address the severity of the foot disability following the two surgeries.  

In October 2008, the Veteran underwent a first MTPJ fusion revision of the left foot, and a 2nd and 3rd MTPJ total implant of the left foot.  A February 2009 rating decision by the RO awarded a temporary total rating effective October 10, 2008, with a 0 percent rating restored effective February 1, 2009.

On August 6, 2009 VA foot examination, the examiner noted that the Veteran had had 5 surgeries to his left foot.  The Veteran reported pain while standing, walking, or at rest; swelling while standing, walking, or at rest; stiffness while standing, walking, or at rest; fatigability when standing or walking, weakness while standing or walking, and lack of endurance while standing or walking.  All symptoms were reported to be located at all MTPJs of the left foot.  The Veteran reported being unemployed since January 2007, stating that he could not perform his job because he could not stand or walk very much due to pain.

Upon physical examination, there was evidence of painful motion, tenderness, weakness, and abnormal weight bearing.  There was no evidence of swelling or instability.  There was pain with motion at the second through fifth MTPJs.  There was pain with palpation at all five MTPJs.  All three lower extremity compartments showed 4/5 strength.  The first MTPJ had no range of motion noted.  Motion of the second and third MTPJs was normal but painful.  There was evidence of abnormal weight bearing in callosities.  There was no evidence of skin or vascular abnormalities, malunion or nonunion of the tarsal or metatarsal bones, or muscle atrophy of the foot.  The examiner noted no hallux valgus or rigidus, pes cavus, or flatfoot.  The examiner noted that the Veteran ambulated with a severe limp of the left extremity and appeared unsteady and antalgic.  X-ray results revealed screw and screw-plate medially maintaining fusion at the left first MTPJ, joint implants at the second and third MTPJs, arthroplasty at the second and third proximal interphalangeal joints, and medial incurvation of the phalanges of the left digit.

The examiner diagnosed chronic left foot pain as a result of the healed left foot first metatarsal fracture.  The examiner stated that the first MTPJ was fused, therefore the range of motion or joint function was not additionally limited by pain, fatigue, weakness, or lack of endurance following repetitive use.  There was no pain, fatigue, weakness, or lack of endurance following repetitive use.  However, the Veteran experienced severe pain at the second and third MTPJs with motion.  The examiner opined that the Veteran's chronic foot pain was most likely caused by or a result of having a vehicle drive over his left foot and fracturing the first metatarsal.

Two weeks later in August 2009, the Veteran had hardware removed from the first MTPJ of the left foot.  On late September 2009 VA treatment, the Veteran reported having a lot of pain and swelling in the left foot which he treated with icing.  On physical examination, sensation was intact to all digits.  There was pain upon attempted range of motion of the left first MTPJ, and there was no motion in the joint.  No edema or erythema was noted, and the skin was completely healed.  X-rays showed status post hardware removal at the first digit; a wire-like metallic fragment approximately 3.6 millimeters in length in the soft tissues medial to the first MTPJ, which was fused; joint replacement at the second and third MTPJs; pseudo articulation between the neck of the second and third metatarsal bones; possible prior arthroplasty of the proximal interphalangeal joints of the second and third digits; medial digital incurvation; and slight flexion of the fourth digit.  The assessment was left foot pain.

A March 2010 rating decision by the RO awarded a temporary total rating effective August 20, 2009 based on surgery requiring convalescence, and a 0 percent rating was restored effective October 1, 2009.

On October 2010 VA podiatry treatment, the Veteran reported pain at the first MTPJ (previously fused) and lesser metatarsal heads.  He reported that he first had a plate placed across the joint to fuse the joint in 2003 and later had revisional surgeries.  In August 2009, he had hardware removed due to irritation but he was still having pain at the first MTPJ.  He reported that he had custom orthotics that were made prior to the August 2009 surgery which he had stopped wearing because they did not fit in his shoes.  At the time of treatment, he was not icing the foot or taking any pain medication; he reported that he could not take ibuprofen because of stomach upset though he did have a prescription for Diclofenac.  He complained of pain at the lesser metatarsal heads that was worse with increased weight-bearing.  On physical examination, sensation was mildly diminished at the level of the digits.  There was less than 10 degrees of dorsiflexion at the ankle joint with the knee extended.  Range of motion was only tested for the right foot and not the left foot.  The Veteran had an antalgic gait favoring the left foot.  The September 2009 X-ray results were cited.  The assessments included status post first MTPJ fusion, with radiographic evidence of fusion, equinus, and metatarsalgia.

On February 2011 remand, the Board noted that the most recent SSOC at that time, issued in October 2010, made no mention of the August 2009 left foot surgery, which took place two weeks after the August 2009 VA foot examination.  The latest surgery rendered the August 2009 VA examination no longer current, and the Veteran was to be afforded a new examination to address the current severity of the left foot disability following the August 2009 hardware removal.  

On November 2011 VA examination, the Veteran was noted to have metatarsalgia.  The examiner noted that the Veteran had a non-displaced fracture to his left first metatarsal while stationed at Fort Campbell, Kentucky, in February 1983 when his left foot was run over by a vehicle.  On examination, he reported chronic swelling to the left hallux and numbness to his toes.  He stated that his toes did not touch the ground when he walked.  He reported that in September 2011 he had fallen off a curb due to his foot and fractured his left ankle in two places, for which he was placed in a walking boot with a cane.  There were no findings of Morton's neuromas, hammer toes, hallux valgus, hallux rigidus, claw foot (pes cavus), malunion/nonunion of the tarsal or metatarsal bones, flatfoot, bilateral weak foot.  

On physical examination, the examiner noted that the in-service fracture to the left first metatarsal with subsequent open reduction and internal fixation (ORIF) followed by a first MTPJ fusion (arthrodesis) resulted in no motion to the left first MTPJ.  There was increased motion at the left hallux interphalangeal joint (HIPJ) as a result of the MTPJ fusion, and pain with dorsiflexion of the HIPJ.  There was pain on palpation to the plantar first MTPJ and medial band of the plantar fascia distally from proximal arch to insertion at level first MTPJ.  There was pain on palpation to the plantar second and third metatarsal heads and pain with dorsiflexion range of motion of the second and third MTPJs.  Mild non-pitting edema was noted dorsally over the forefoot centered over the second and third MTPJs, as well as mild non-pitting edema of the dorsal hallux at the level of the HIPJ.  A linear scar was noted over the dorsal first, second, and third MTPJs without pain or adhesions to the scars.  The Veteran reported regular use of a cane due to left foot pain since 2005 and regular use of rocker shoes for left foot pain (although he was not wearing the shoes on examination due to the left ankle fracture).  The examiner opined that the left foot condition was moderately severe and impacted his ability to work.  The examiner opined that there was not functional impairment of an extremity such that no effective function remained other than that which would be equally well served by an amputation with prosthesis.  

Based on these findings, a March 2012 rating decision granted a 20 percent rating for the left foot disability, effective November 4, 2011 (the date of VA examination).

Regarding the effective date assigned for the award of a 20 percent rating for the Veteran's residuals of a left first metatarsal fracture, the Board notes that such rating was assigned from the date of a VA examination (on November 4, 2011) which specifically found the symptoms of the left foot to be "moderately severe", meeting the criteria for a 20 percent rating.  Significantly, on November 2002 VA examination (the basis for the initial rating assigned by the RO) there was a bunion deformity with valgus deviation, dorsiflexion was to approximately 10 degrees with moderate pain, there was moderate pain on palpation to the left metatarsal head, submetatarsal 2 calluses were noted, and the second through fourth toes showed a crowding due to the deviation of the hallux.  Most notably, he was unable to stand on his toes due to the pain and limited motion at the first MTPJ, and X-ray results revealed a significant decrease in the joint space at the first MTPJ.  The Board finds no reason to question those findings, and finds that it reasonably reflects that the Veteran had the symptoms reported throughout the appeal period, requiring a series of surgeries in attempts to improve the disability.  As the symptoms described meet the schedular criteria for a 20 percent rating (moderately severe foot injury), and are not significantly different from the symptoms described on the most recent examination, the Board finds that such rating is warranted throughout from April 26, 2002.

Progressing with the analysis of this claim/appeal, the Board notes that the Veteran has not expressly indicated he is satisfied with the 20 percent rating, and the matter of entitlement to a rating in excess of 20 percent has remained on appeal.  See AB v. Brown, 6 Vet. App, 35 (1993). 

The evidence of record does not include any records showing that the above-listed criteria for a rating higher than 20 percent were met (or approximated) at any time during the evaluation period, i.e. since the award of service connection.  At no time during the appeal period is it shown that the Veteran's residuals of a left first metatarsal fracture has been manifested by symptoms or impairment that may reasonably be characterized as severe foot injury, or approximating such level of severity, or that there were any disabling effects not considered in a rating under any other Code.  The Board notes that while the most recent evidence shows that the Veteran required ambulation aids, it was noted that such was due to intercurrent (and nonservice-connected) injury residual pathology.

Further, the Board finds that the evidentiary record presents no reason to refer this matter to the Compensation and Pension Service for consideration of an extra-schedular evaluation under 38 C.F.R. § 3.321(b).  There is no evidence of symptoms or impairment not encompassed by the schedular criteria, so as to render those criteria inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  

Finally, the Board notes that while the Veteran has indicated that because of his left foot disability he cannot participate in employment requiring prolonged standing, he has not alleged (nor does the record suggest) that his left foot disability is of such severity so as to preclude his participation in any employment (and in particular sedentary) .  Consequently, the matter of entitlement to a total disability rating based on individual unemployability is not raised by the record in the context of this increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).


ORDER

Service connection for PTSD is denied.

A 20 percent rating for residuals of a left first metatarsal fracture is granted from (the earlier effective date of) April 26, 2002; a rating in excess of 20 percent for the residuals of a left first metatarsal fracture is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


